UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 1-9273 PILGRIM’S PRIDE CORPORATION (Exact name of registrant as specified in its charter) Delaware 75-1285071 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4845 US Hwy 271 N, Pittsburg, TX 75686-0093 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (903) 434-1000 Not Applicable (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x Number of shares outstanding of the issuer’s common stock, as of July 30, 2007, was 66,555,733. 1 INDEX PILGRIM’S PRIDE CORPORATION AND SUBSIDIARIES PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance SheetsJune 30, 2007 and September 30, 2006 Consolidated Statements of OperationsThree months and nine months ended June 30, 2007 and July 1, 2006 Consolidated Statements of Cash FlowsNine months ended June 30, 2007 and July 1, 2006 Notes to Consolidated Financial Statements as of June 30, 2007 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 6. Exhibits SIGNATURES EXHIBIT INDEX 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements Pilgrim’s Pride Corporation Consolidated Balance Sheets (Unaudited) June 30, 2007 September 30, 2006 (In thousands, except share and per share data) Assets Current Assets: Cash and cash equivalents $ 57,390 $ 156,404 Investments in available for sale securities 13,782 21,246 Trade accounts and other receivables, less allowance for doubtfulaccounts 450,635 263,149 Inventories 944,593 585,940 Income taxes receivable 37,724 39,167 Current deferred income taxes 92,835 7,288 Prepaid expenses 22,993 10,307 Other current assets 29,968 22,173 Total Current Assets 1,649,920 1,105,674 Investment in Available for Sale Securities 44,003 115,375 Other Assets 87,765 50,825 Goodwill 509,059 Property, Plant and Equipment: Land 107,927 52,493 Buildings, machinery and equipment 2,439,250 1,702,949 Autos and trucks 54,121 57,177 Construction-in-progress 143,958 63,853 2,745,256 1,876,472 Less accumulated depreciation (848,453 ) (721,478 ) 1,896,803 1,154,994 $ 4,187,550 $ 2,426,868 Liabilities and Stockholders’ Equity Current Liabilities: Accounts payable $ 405,033 $ 293,685 Accrued expenses 540,102 272,830 Current maturities of long-term debt 3,134 10,322 Total Current Liabilities 948,269 576,837 Long-Term Debt, Less Current Maturities 1,718,774 554,876 Deferred Income Taxes 308,797 175,869 Other Long-Term Liabilities 79,747 Minority Interest in Subsidiary 1,929 1,958 Commitments and Contingencies Stockholders’ Equity: Preferred stock, $.01 par value, 5,000,000 authorized shares; none issued Common stock,$.01 par value, 160,000,000 authorized shares; 66,555,733 issued 665 665 Additional paid-in capital 469,779 469,779 Retained earnings 656,086 646,750 Accumulated other comprehensive loss 3,504 134 Total Stockholders’ Equity 1,130,034 1,117,328 $ 4,187,550 $ 2,426,868 See notes to consolidated financial statements. 3 Pilgrim’s Pride Corporation and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended June 30, 2007 July 1, 2006 June 30, 2007 July 1, 2006 (in thousands, except share and per share data) Net sales $ 2,118,386 $ 1,287,646 $ 5,449,483 $ 3,897,167 Cost of sales 1,883,148 1,244,950 5,064,776 3,698,870 Gross profit 235,238 42,696 384,707 198,297 Selling, general and administrative 98,461 69,433 262,534 216,772 Operating income (loss) 136,777 (26,737 ) 122,173 (18,475 ) Other expense (income): Interest expense 40,921 12,736 94,130 38,402 Interest income (198 ) (1,268 ) (3,190 ) (8,429 ) Loss on early extinguishment of debt 14,475 Foreign exchange (gain) loss (264 ) 1,822 1,250 1,012 Miscellaneous, net (2,605 ) (2,053 ) (8,799 ) (1,025 ) Total other expenses, net 37,854 11,237 97,866 29,960 Income (loss) before income taxes 98,923 (37,974 ) 24,307 (48,435 ) Income tax expense (benefit) 36,282 (17,501 ) 10,478 (21,686 ) Net income (loss) $ 62,641 $ (20,473 ) $ 13,829 $ (26,749 ) Net income (loss) per common share– basic and diluted $ 0.94 $ (0.31 ) $ 0.21 $ (0.40 ) Dividends declared per common share $ 0.0225 $ 0.0225 $ 0.0675 $ 1.0675 Weighted average shares outstanding 66,555,733 66,555,733 66,555,733 66,555,733 Net income (loss) $ 62,641 $ (20,473 ) $ 13,829 $ (26,749 ) Other comprehensive income (loss) 44 (523 ) 3,370 (939 ) Comprehensive income (loss) $ 62,685 $ (20,996 ) $ 17,199 $ (27,688 ) See notes to consolidated financial statements. 4 Pilgrim’s Pride Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, 2007 July 1, 2006 (in thousands) Cash flows from operating activities: Net income (loss) $ 13,829 $ (26,749 ) Adjustments to reconcile net income (loss) to cash provided by operating activities Depreciation and amortization 145,678 100,052 Loss on early extinguishment of debt 7,099 Impairment of assets 3,767 Gain (loss) on property disposals (492 ) 988 Deferred income taxes 1,395 (8,065 ) Changes in operating assets and liabilities, net of effect of businesses acquired: Accounts and other receivables (56,857 ) 97,242 Income taxes receivable 32,474 (30,007 ) Inventories (112,353 ) (74,792 ) Other current assets (7,984 ) (9,280 ) Accounts payable and accrued expenses 25,466 (40,214 ) Other 4,647 (2,421 ) Cash provided by operating activities 52,902 10,521 Cash flows frominvesting activities: Acquisitions of property, plant and equipment (136,160 ) (101,314 ) Business acquisitions (1,108,817 ) Purchases of investment securities (360,485 ) (238,763 ) Proceeds from sale/maturity of investment securities 441,987 343,120 Proceeds from property disposals 5,184 3,709 Other, net 4,288 295 Cash provided by (used for) investing activities (1,154,003 ) 7,047 Cash flows from financing activities: Borrowing for acquisition 1,230,000 Proceeds from notes payable to banks 226,000 Repayments on notes payable to banks (226,000 ) Proceeds from long-term debt 774,791 (34,728 ) Payments on long-term debt (982,723 ) Debt issue costs (15,565 ) Cash dividends paid (4,493 ) (71,048 ) Cash provided by (used for) financing activities 1,002,010 (105,776 ) Effect of exchange rate changes on cash and cash equivalents 77 (290 ) Decrease in cash and cash equivalents (99,014 ) (88,498 ) Cash and cash equivalents at beginning of year 156,404 132,567 Cash and cash equivalents at end of period $ 57,390 $ 44,069 See notes to consolidated financial statements. 5 PILGRIM'S PRIDE CORPORATION June 30, 2007 NOTES
